IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                               May 15, 2009
                              No. 08-10763
                            Summary Calendar             Charles R. Fulbruge III
                                                                 Clerk




MICHAEL A. POWELL,

                                        Plaintiff-Appellant,

versus

TIM CURRY; BEN LENORD; SHARON WILSON; VALLERIE ALLEN;
CAROL ALEXANDER; TOM WILDER; JOHN HARDING; JOHN LADD;
COOKS HOSPITAL; ANDY SHEPPARD; FORT WORTH PD;
WHITE SETTLEMENT PD; LEIGH DAVIS; ABE FACTOR;
WOODS POLYGRAPH; DANIELLE KENNEDY,

                                        Defendants-Appellees.




                Appeal from the United States District Court
                     for the Northern District of Texas
                              No. 4:07-CV-587
                                       No. 08-10763

Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Michael Powell, Texas prisoner # 1342523, appeals the dismissal of his 42
U.S.C. § 1983 action for failure to state a claim. In his suit for damages, he as-
serts that the defendants conspired to obtain his conviction illegally and to
thwart his appeal by falsifying and altering documents and trial transcripts.
       Powell contends that his suit is not barred by Heck v. Humphrey, 512 U.S.
477, 486-87 (1994), because officers of the court committed the criminal act of
conspiracy, and the charges against him were unfounded. As the district court
found, however, Powell’s claims are barred by Heck, because he is seeking to re-
cover damages for an allegedly unconstitutional conviction that has not been re-
versed on appeal or in a post-conviction proceeding. See id. at 486-87.
       AFFIRMED.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2